      USDC IN/ND case 1:20-cv-00023 document 1 filed 01/13/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
                      Plaintiff,                  )
                                                  ) Case No. 1:20-CV-023
                 v.                               )
                                                  )
 UNKNOWN HEIRS AND DEVISEES OF                    )
 TERETHA HARRIS, DECEASED                         )
                                                  )
                      Defendant.


             IN REM COMPLAINT TO FORECLOSE MORTGAGE

      Comes now the plaintiff, United States of America, by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, and Sharon Jefferson,

Assistant United States Attorney, for and on behalf of the U.S. Department of

Housing and Urban Development (HUD), an agency of the United States government,

and for its cause of action alleges as follows:

                                   JURISDICTION

      1.     This is an in rem action to foreclose a real estate mortgage held by the

United States to recover indebtedness due under a note secured by the mortgage.

      2.      This Court has jurisdiction pursuant to 28 U.S.C. Section 1345 and

venue is proper.

                                       COUNT I

      3.      Prior to her death, Teretha Harris was the owner of the following

described real estate in Allen County, Indiana:
        USDC IN/ND case 1:20-cv-00023 document 1 filed 01/13/20 page 2 of 4


        A space 50 feet by 100 feet South of Lot Number Three (3) in Fenkar’s
        Addition, also the South 50 feet of Lot Number Two (2) in Fenkar’s
        Addition, all in the City of Fort Wayne, Indiana (said 50 foot by 100 foot
        space being the parcel described in Deed Record 295 page 179 in the
        Office of the Recorder of said Allen County, Indiana.

        Commonly known as: 1710 Lumbard Street, Fort Wayne, IN 46803
        (Herein “real estate” or “property”)


        4.   On or about May 28, 2010, Teretha Harris executed and a promissory note

in the amount of $92,547.00. A copy of said note is attached hereto as Exhibit 1.

        5.    To secure payment of her obligations pursuant to said promissory note,

defendant Teretha Harris, executed and delivered to plaintiff a home equity

conversion mortgage (the Amortgage@) and a second mortgage on the real estate.

Copies of the mortgage and second mortgage are attached, incorporated by reference,

and marked for identification as “Exhibit 2”, and “Exhibit 3”, respectively.

        6. The note and mortgages are held by the United States.

        7. Teretha Harris died a resident of Fort Wayne, Indiana on March 26,

2019.

        8. Repayment of the debt evidenced by the note is in default. There is due

$69,494.66 plus interest from September 18, 2017 to date of judgment, at the rate of

$6.15 per day. In addition, the government may incur additional costs and expenses

associated with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.




                                            2
      USDC IN/ND case 1:20-cv-00023 document 1 filed 01/13/20 page 3 of 4


       9. To Defendant’s knowledge, no personal representative was appointed. Title

vested in the heirs of Teretha Harris at her death. The unknown heirs and devisees

are named as parties to answer as to their interest, if any, in the real estate. However,

the heirs at law are unknown and service by publication is required.

       WHEREFORE, plaintiff requests:

       1.     A judgment in rem against the property in the sum of $69,494.66,

together with interest accruing from September 18, 2017, to date of judgment, at the

rate of $6.15 per day;

       2.     An order declaring plaintiff’s mortgages to be prior and paramount to

the interests of all other parties;

       3.     An order foreclosing the equity of redemption of the heirs of Teretha

Harris, and all persons claiming under or through her, in the real estate.

       4.     An order directing the sale of the property by the U.S. Marshal and

payment of the proceeds thereof in satisfaction of plaintiff’s judgment and with any

then-remaining proceeds paid to the Clerk of the Court to be disposed of as the Court

shall direct; and

       5.     That the plaintiff have such other and further relief as is just and

proper.

                                         Respectfully submitted,

                                         THOMAS L. KIRSCH II
                                         UNITED STATES ATTORNEY



                                           3
USDC IN/ND case 1:20-cv-00023 document 1 filed 01/13/20 page 4 of 4


                        By:   s/ Sharon Jefferson
                              Sharon Jefferson
                              Assistant United States Attorney
                              United States Attorney=s Office
                              5400 Federal Plaza, Suite 1500
                              Hammond, IN 46320
                              Tel: (219) 937-5500
                              Fax: (219) 852-2770
                              Email Address: Sharon.jefferson2@usdoj.gov




                                4
    USDC IN/ND case 1:20-cv-00023 document 1-1 filed 01/13/20 page 1 of 3




                                                               ADJUSTABLE RATE NOTE
                                                           (HOME EQUITY CONVERSION)
                                                                                                     FHA Case No.       151-7724558-952/255
                                                                                                                        0204090070


                NOVEMBER 15                 , 2004 /

                1710LUMBARDSTREET,FORTWAYNE,1NDIANA46803 /
                                                                              [Propeny AddmssJ

                1. DEFINITIONS
                     "Borrower" means each person signing at the end of this Note. ''Lender" means
                CUSTOM MOKTGAGE, INC.
                                                                                                            ./
                and its successors and assigns. "Secretary" means the &ecretary of Housing and Urban Development or his or her authorized
                repR:sentatives.

                2. BORROWER'S PROMISE TO PAY; INTEREST




-
                       In return for amounts to be advanced by Lender to or for the benefit of Borrower under the terms of a Home Equity Conversion
                Loan Agreement dated NOVEMBER tS1 2004                 ("Loan Agreement"), Borrower promises to pay to the order of Lender a principal
                amount equal to the sum of all Loan Advances made under the Loan Agreement with interest. AU amounts advanced by Lender, plus
                interest, if not paid earlier, are due and payable on JUNE 28               , 2079    . Interest wi11 be charged on unpaid principa] at
                the rate of THREE AND 850/1000                           percent (      3.8500 %) per year until the full amount of principal has been
                paid. The interest rate may change in accordance with Paragraph 5 of this Note. Accrued interest shaH be added to the principal
                balance as a Loan Advance at the end of each month.

                3. PROMISE TO PAY SECURED
                       Borrower's promise to pay is secured by a mortgage, deed of trust or similar security instrument that is dated the same date as
                this Note and called the "Security Instrument." That Security Instrument protects the Lender from losses which might result if
                Borrower defaults under this Note.

                4. MANNER OF PAYMENT
                     (A)Time
                           Borrower shall pay all outstanding principal and accrued interest to Lender upon receipt of a notice by Lender requiring
                     immediate payment in full, as provided in Paragraph 7 of this Note.
                     (B)Place
                          Payment shall be made at CUS'IOM MORTGAGE, INC.,

                      17U NORTH MERIDIAN STREET, STE 300,
                      INDIANAPOLIS, INDIANA 46202
                                                                                                                 , or any such other place as Lender
                     may designate in writing by notice to Borrower.
                     (C) Limitation of Liability
                            Borrower shall have no personal liability for payment of the debt Lender shall enforce the debt only through sale of the
                     Property covered by the Security lnstnunent ("Property"). If this Note is assigned to the Secretary, the Borrower shall not be
                     Hable for any difference between the mortgage insurance benefits paid to Lender and the outstanding indebtedness, including
                     accrued interest, owed by Borrower at the time of the assignment.




•
                5. INTEREST RATE CHANGES
                     (A) Change Date
                          The interest rate may change on the irrst day of FEBRUARY, 2005            , and on              O
                                                                                                                     that day of each succeeding
                     year I!] the first day of each succeeding month. "Change Date" means each date on which the interest rate could change.
                     (BJ The Inaex
                            Beginning with the first Change Date, the interest rate wiJl be based on an Index. "Index" means the weekJy average yield
                     on United States Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve
                     Board. "Current Index" means the most recent lnde;,;. figure available 30 days before the Change Date. If the Index (as defined
                     above) is no longer available, Lender will use as a new Index any index prescribed by the Secretary. Lender will give Borrower
                     notice of the new Index.
                     (C) Calclllatlon of ID.terest Rate Changes
                            Before each Change Date, Lender will calculate a new interest rate by adding a margin of ONE AND S00/1000
                     percentage points (       1.50000 %) to the Current Index. Subject to the limits stated in Paragraph S(D) ofthis Note, tlus amount
                     wiU be the new interest rate until the next Change Date.
                     (D) Limits on Interest Rate Changes
                             0   The interest rate will never increase or decrease by more than two percentage points (2.0%) on any single Change
                     Date. The interest rate will never be more than five percentage points (5.0%) higher or lower than the initial interest rate stated
                     in Paragraph 2 of this Note.
                           (!} The interest rate wiU never increase above THIRTEEN AND 850/1000                         percent (        13.8SOOO %).
                     (E) Notice of Changes
                            Lender will give notice to Borrower of any change in the interest rate. The notice must be given at least 25 days before the
                     new interest rate takes effect, and must set forth (i} the date of the notice, (ii) the Change Date, (iii) the old interest rate, (iv) the
                     new interest rate. (v) the Current Index and the date it was published, (vi) the method of calculating the adjusted interest rate,
                     and (vii) any other information which may be required by Jaw from time to time.

                JOXA: 0604                                                        Page I of3




                                                                        Exhibit 1
    USDC IN/ND case 1:20-cv-00023 document 1-1 filed 01/13/20 page 2 of 3




                   (F) Effective Date of Changes
                       A new interest rate calculated in accordance with paragraphs 5(C) and 5(D) of this Note will become effective on the Change
                   Date, unless the Change Date occurs less than 25 days after Lender has given the required notice. If the interest rate calculated in
                   accordance with Paragraphs S(C) and S(D) of this Note decreased, bnt Lender failed to give timely notice of the decrease and
                   applied a higher rate than the rate which should have been stated in a timely notice, then Lender shall recalculate the principal
                   balance owed under this Note so it does not reflect any excessive interest.

                6. BORROWER'S RIGHT TO PREPAY
                    A Borrower has the right to pay the debt evidenced by this Note, in whole or in part, without charge or penalty. Any amount of
                debt prepaid will first be applied to reduce the principal balance of the Second Note described in Paragraph 11 of this Note and then
                to reduce the principaJ balance of this Note.
                    All prepayments of the principal balant:e shall be applied by Lender as follows:
                         First, to that portion of the principal balance representing aggregate payments for mortgage insurance premiums;
                         Second, to that portion of the principal balance representing aggregate payments for servicing fees;
                          Third, to that portion of the principal balance representing accrued interest due under the Note; and
                          Fourth, to the remaining portion of the principal balance, A Borrower may specify whether a prepayment is to be credited to
                          that portion of the principal balance representing monthly payments or the line of credit If Borrower does not designate
                          which portion of the principal balance is to be prepaid, Lender shall apply any partial prepayments to an existing line of
                          credit or create a new line of credit.

                7. IMMEDIATE PAYMENT IN FULL
                    (A) Death or Sale



e                      Lender may require immediate payment in fuIJ of all outstanding principal and accrued interest if:
                       (i) A Borrower dies and the Property is not the principal residence of at lea.st one surviving Borrower, or
                       (ii) All of a Borrower's tide in the Property (or his or her beneficial interest in a trust owning all or part of the Property) is sold
                       or otherwise transferred and no other Borrower retains title to the Property in fee simple or retains a leasehold under a lease for
                       less than 99 years which is renewable or a lease having a remaining period of not less than 50 years beyond the date of the
                       100th birthday of the youngest Bormwer or retains a life estate (or retaining a beneficial interest in a trust with such an interest
                       in the Property).
                   (B) Other Grounds
                      Lender may require immediate payment in full of aU outstanding principal and accrued interest, upon approval by an
                   authorized representative of the Secretary, if:
                      {i) The Property ceases to be the principal residence of a Borrower for reasons other than death and the Property is not the
                      principal residence of at least one other Borrower;
                      (ii) For a period oflonger than 12 consecutive months, a Borrower fails to physically occupy the Property because of physical
                      or mental illness and the Property is not the principal residence of at least one other Borrower; or
                      (iii) An obligation of the Borrower under the Security Instrument is not performed.
                   (C) Payment of Costs and Expenses
                       If Lender has required immediate payment in full as described above, the debt enforced through sale of the Property may
                   include costs and expenses, including reasonable and customary attorneys' fees. associated with enforcement of this Note to the
                   extent not prohibited by applicable law. Such fees and costs shall bear interest from the date of disbursement at the same rate as
                   the principal of this Note.
                   (D)Trusts
                       Conveyance of a Borrower's interest in the Property to a trust which meets the requirements oftbe Secretary, or conveyance of
                   a trust's interests in the Property to a Borrower, shall not be considered a conveyance for purposes of this Paragraph. A trust shall
                   not be considered an occupant or be considered as having a principal residence for purposes of this Paragraph.

                8. WAIVERS
                   Borrower waives the rights of presentment and notice of dishonor. "Presentment'' means the right to require Lender to demand
                payment of amounts due. "Notice of dishonor" means the right to require Lender to give notice to other persons that amounts due




•
                have not been paid.

                9. GIVING OF NOTICES
                    Unless applicable law requires a different method, any notice that must be given to Borrower under this Note will be given by
                delivering it or by mailing it by first class mail to Borrower at the Property Address above or at a different address if Borrower has
                given Lender a notice of Borrower1s different address.
                    Afly notice that must be given to Lender under this Note will be given by first class mail to Lender at the address stated in
                Paragraph 4(8) or at a different address if Borrower is given a notice of that different address.

                IO.OBLIGATIONS OF PERSONS UNDER TIITS NOTE
                   If more than one person signs this Note. each person is fully obligated to keep all of the promises made in this Note. Lender may
                enforce its rights under this Note only through sale of the Property.

                11. RELATIONSHIP TO SECOND NOTE
                    (A) Second Note
                       Because Borrower will be required to repay amounts which the Secretary may make to or on behalf of Borrower pursuant to
                    Section 255(iXl)(A) of the National Housing Act and the Loan Agreement, the Secretruy has required Borrower to grant a Second
                    Note to the Secretary.
                    (B) Relationship of Secretary Payments to this Note
                       Payments made by the Secretary shall not be included in the debt due uoder this Note unless:
                       (i) This Note is assigned to the Secretary; or
                        (ii) The Secretary accepts reimbursements by the Lender for all payments made by the Secretary.

                   If the circumstances described in (i) or (ii) occur, then all payments by the Secretary, incJuding interest on the payments, shall be
                   included in the debt.

                31XA:C8/97                                                        Page2of3




                                                                        Exhibit 1
    USDC IN/ND case 1:20-cv-00023 document 1-1 filed 01/13/20 page 3 of 3




                   (C) Effect on Borrower
                      Where there is no assignment or reimbursement as described in (B)(i) or (ii), and the Secretary makes payments to Borrower,
                  then Borrower shall not:
                     (i) Be requ:ircd to pay amounts owed under this Note until the Secretary has required payment in full of all outstanding
                     principal and accrued interest under the Second Note held by the Secretary, notwithstanding anything to the contrary in
                      Paragraph 7 of this Note; or
                      (ii) Be obligated to pay interest or shared appreciation under this Note at any time, whether accrued before or after the
                      payments by the Secretary, and whether or not accrued interest has been included in the principal balance of this Note,
                      notwithstanding anything to the contrary in Paragraphs 2 or 5 of this Note or any A11onge to this Note.

                12. SHARED APPRECIATION
                    If Borrower has executed a Shared Appreciation Allonge, the covenants of the Allonge shaU be incorporated Into and supplement
                the covenants of this Note as if the AJlonge were a part of this Note.

                BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained in this Note.




                                                                                                                                                      /
•                                                                                :J~ JV~~
                                                                                  T.EREI11AHARRIS




                                                                                  -----------------:ec
                                                                                                     .•...,..,
                                                                                                                                            (Seal)
                                                                                                                                          -Borrower




                                                                                                                                            (Seal)




                          Pay to the order of
                          Financial Freedom senior Funding Corporation,
                          A Subsidiary of IndyMac Bank, FSB
                          without~ -




•                       AU right, tttte and tnterest of the undersigned to the
                         within aecnt instrument Is hereby assigned to the
                         seaetarv of HoU5ing and Urban Development of

                        ~;;r-;;;;;;,,n
                         washlngton, D.C., his/her successor and assigns.
                                                         of °'1ewest Bonk N.A.
                                                                                               PAY TO THE ORDER OF
                                                                                                WITHOUT RECOURSE,
                                                                                            FINANCIAL FREEDOM SENIOR
                                                                                              FUNDING CORPORATION
                                                                                                 ASUBSIOIARY OF
                                                                                               INOY MAC BANK, F.S.B.




                                                                                            ~ -tV\Vt.,'1'11~
                                                                                                 Aimee MacMahon
                                                                                                Asst. Vice President




                  32XA:11f96                                                     Pag~Jof3




                                                                        Exhibit 1
    USDC IN/ND case 1:20-cv-00023 document 1-2 filed 01/13/20 page 1 of 4
                                                                                                                                                                   11204008645
                                                                                                                                                                  Rf.CORtf..D
                                                                                                                                                                   9 ..                    00:2'j:§?



                                                                                                                                                                  Doc. Nn.                  :104088f.45
                                                                                                                                                                  RetaiPt *-3.                   40408
                                                                                                                                                              DCFli                           ·,>;.{)()
                                                                                                                                                              M!H                            22.00
                                                                                                                                                                   Total                     25.00

           RECORD ANO :RSTl/RN 11:):
           CUSTOM 1\-lORl'<Ji\GF,lNC
           171:l NOKTH l\fERIDl~N ~1"R,E£'I',.:fll~ JUll
           lNOI •.\NAP.OI.,IS,ll'c'DlANA 4<>202




                     - - - . - - - - - - - - - !lo~~ A~<W,Thi• line !'a:·'R~rdlSlg Dfth1J · - · · · - - - - -
           State of lnd.wnu                                                                            1'1-! ... 01.,cNn. l5t-77NS58-952l25S
                                                                                                                        -0204090070
                                                                ADJUSTABLE.RATE
                                   HOl\fE EQUITY CONVERSION MORTGA(JE:
             THIS MORTGA(lt>{.'Secutity lnstn::>'><tnt") l• gh1cn on NOVEMBriRJ'S, :?004
           TERETHA HARRIS




           whose· :,.,;b:1"'10$   I.&   1710 Ll.,~!BAlUJ si::RF,ET,
           ,.·oat·)· WAVNF,. l!l.'DIA:"IIA 461303
           Th 1~ Sec\irl!y ·h~tnim,,nt is givl,u t.u
           CTJS'l;'OM M.ORTGAGl!'., ll''C.
                                                                                                                                                              ~   ~.,,1,k~h       fa
           org,>.n[z~.:l 3J1!:i cxis1in;,1 Ulldcr the lnw• ,,f            THI'~ S'l'... TE (}!,' lNt:HMA                                      . M,d whose addrt"~s is
            1-:n NO"llTTI ~ff:Rll)IAN snrn1:T. sri,: :;on, !Nl'.HANA.l'OUS, 11'-Dl:0..NA <1t,:rn2
                                                                                                             t''Ltmd~r·>t ~q;ro,,·cr ha~ ~gr::t-(J tci 1'¢fjay to Londcr
           t.HTIGUf'i~s. ·,,..hk:h· Lco(}i,,r h ti})H~tlte-..1 tr-r ;i,dv:)H,~~. ln(::'hJdi.ng t\t:ur~, Hdvan,.;.,~,::, under t.he tr._n·n:c r.;f ·S Hom<:: E({uit:,·
           <.·\)1i~·"¢(ii~1fi 1.. -r;iati.Ag:reernent dated :r.hc. ..:2m.r.": "d·.(dt~. 11~ :h_j.;,: Sc\a.:tit.~"' Jn~tri1ment _c·~oa.n A.Krccnn·nt 1! >· Th<' a°'"reern,ent
           to.repay i~ -ev.fden.cr:-d h;t· f.HJrrow{!f-'s Nov: d.at;.-:d the.:-inrn)!" ·1.1~te n;c. 1:h;~ S~ct~~ity 1n:stnuncnt {''Noh:-·") .. TJ•i:~ !-iei:U.i'ay
           t1lsr.t:um~nt -,c~uro:-,.· to Ltmdcr. :{H.) t1,t: ri:payrHent of th~ det,t e.victenccd by ili~~ N~~tc, '"~ith irtte1~.st flt" n 1·at~. :l'l1l-;j1.~t-:t
           to aJjustmcr..i~ 1:1.:.1ti liH rcu.~wi:d.¥ .. ~.itti:ru;. i\)n;; HtHl r'Jiod.if:icad<m~ "'f' rhr~ Not<:, up tc; a .:.,,~~in,ctn f)t'h\C'.~p.~l nn\t:,unt llf"
           £1GHTY 1-WO THOUSANDf1YE UUNIJRE0,4NO OllllOO-- - • - • c· .. ·- ·-· •• - ·---· • •••• • •• ··-·-·· -· --

           (U.S.$        8?,!100,Ui.l           ): (l>) the ]'&yment of all ether ~um,;, with inleN~t, advMced ,mdccr l'Hragr;;.ph 5 tu
           prOt<>¢·1 !lie ile¢udty of thr~ Sec•.uity lra;truLneiu or otht1rwi~I:' oue u;1der· tf>e •ermr. of·tl,!~ Secmitx ln:1\s.umel\t; Mel
           {~;i th.iot l'"tfomum..",1. of Boaowcr's covQuant, ar,<.l llgreemer..w \lllder this !:>ocui-ity lnsu-~n,cnt. end ,h,:, N<ite. The
           .futJ 4,cbi; iailudi1lg amo•.ml>I !1,=rlb11d in (11), (b), nml (.;.) 1t\),:we, if not. p<iid cariic,, iH cu,:, "!id payllble ,m
           Jl.Jl'IE :tij           , 2117\1 . )>or 1111,; P(>tp>'3ile, 1%i'rowe.r does hcr<:by }.i101tg,><.;~. gt3t)t and ;,onvey to u.ndcr the
           Jolh,wing. de~crlbed properT)' located in         ALLEN                                 <.;,:,unty, fodi,u,a:




      ,,      })

JI\~-                                                                                                                                                                         ,        .


~vf,.
                                                                                                                                                                              I
                                                                                                                                                                              ;--,.
                                                                                                                                                                                   l
                                                                                                                                                                          '       I
                                                                                                                                                                      I           I


~

                                                                              Exhibit 2
USDC IN/ND case 1:20-cv-00023 document 1-2 filed 01/13/20 page 2 of 4




    l•'OR'l' Wi\YN'£                                    , INDIANA                                          46803
           .      JCRY)                                                                                      f.Zip~~~l.

           TOGETHER '\\'!TH Nll the iinr:,,·o,·e,incm.s r,ow ,,r here;sf\c1· cn:ctci.J vi> the. prop,;,rty, ;md a\l .c,,,scm,·nts. rii;m,;,,
    ::t?t:tH!~~·swm.:,.:~i ~nd fi~ht-rc-~ n~~\w o,· .h.*re~_itfJir ;s p3rt of the p_rop~ny. AH r~pfacernent.s an~ ":dt.H(_i~~n.~ :,l1.~n n1~t..... o~
    -..<.>,"'r~:.:1 hy ·1.t,i~ :~:::-:uritJ lnicrorne:nt. AH oJ the ·rut"..'going i~ ~·~fon~d ~o ji, th1·~ SeJ;nf\1.~,· hu:1~rurn~~~t ·iiR the
    '· r,,,peny. ··
          t.H)RR0Wl2R CO\lliNANTS th"t Bcttuwi.:r it l&wt1.1lly ;elst~ r,t" th~. csrntc hcrc'b:y co1wey~c:l 1md lta~ th<> right
    t,,(:~ong;ag~,. gr,u.te ~p(l convcy··,h~ Pl:OpOrty ttt'd ::ht\t the: P'.roperty fa·urtcnc1,1_ml·u~red. 1:\orr-O-w~r w;srratrts and w\H
    defend gcucra.11)' tbc litle. to tl.l.oii l"t01)e,-ty llgllh1st ~B d,uius :tnd ,kmn,,<!s.. s,;1,jecl f.(I i,ny ,;ncumlnan.:cs ufn,>~<.m:1,
         THIS SJ;.CtJRtTY lN:.TRUMhN'r cnmbinu ur,(fonn CQV<>n"JlW l'<>r n,,thmal u.,;e and 1,m1•1.miform co,•<c1>arols
    wiib Bmh~4 ?a1·!~dou" by J\J.ri»dt~1don, tll cncLSiit1.tt:(."'.'  t,t. uv;i!~t1n o¢e.ur.i.ty ;u$tr~1nent cr;vt.~1·in~ r(~~l p;~pi)rf:Y.
         t,iNIFOH.M·cov-eNAN'r:'l. Bom.•wcr «n<i Lender Ctl'iei1ant and ,tg,'tlt! o~ li;;ilow~,
         1, Payment uf P.-lndpisl ahld lnter1;n, Bori·owi,r ,hall pay whet, due fae :rm11cipal of; .a,,d 1nternat on, lh<>
    dl."bt cvid::nc"d l>v l~e Note.                                                                                                         ·
         ;t. P:ity1nvnt   of l>roperty C1>ar1:es. $,~rrower shall p~)" all J>r<">'flerty ,hnrsa~ con_~i.ring .ot' lu,c~. ~round rent,,
    fln~d . 411,d h:1·2\ud in&Ut'Bl\CC pr{;~i.Ufnl)> Alld Sj.ll~~ll\i ~i.li~~.$~(J\tnts ht ~ ~in,"ly lnD-Oni::r~ and ~ln~Ji ·t'W9~l{1o 1.h•'d~11.ce of
    payrt«mt to Lcnilcr,wnklis Ltmdff pa:Y~ pr<::,pt,<rty chnr9,~~ by· withholding l\an<l~ from ~.outhly r,a)•,necta                             ,!,.,,:
                                                                                                                                               w !hi;·
    Bom:.,w~r (>I' by ,-h4t~lng ~\.lch payment" to a i:rte hf;::rcdi.t  ;m.>vi<led for ii; tile l...oao A1a1rccmrnt,
                                                                                  ~'l
          ,;.   t'lt'e, .Ploud. iuul Ott,er .H1lz11,d l1)~un,ne"; Borr<.,wer stu.l! lusurc all improv<:m<:t>h ',)tl the l>roperty,
    whct.h~r no,,,. in e~h.it¢11Ce or ~vl>seq~ntiy <'fe¢ted, ·llg.'ilinst ;,rsy haZ!lri.l,i, ,.s,.~ut1ltl¢$, and et>i>th1gen.cics, in,;h><ling
    !1re. This ,,, 0ur11nce ,shall be maintllihed in th« .amom,t.., tu ill.:. t.:x.(<ml 611,:l for the pe.r!ods required· by L1>ttdet or
    the Secret.lry <>f t1mi~ing and Urba,, Dc.vc!op1Y1ctit ("S,;<it¢t.aJ.::,"), LHsc-rower "ha>il ;11•0 .iMUI"!' 1111 imr,rc-~eme11t,, (>n
    th{! l'mt>:>rty, wh~ther nuw in ·<P<i•t<=c· .>r aul>¥,'<{>J¢"1Uy erected, •ll-l\lt>$r !:,ss by ilocd" w the ,;~~e.:,~ r¢q\111·ed by
    11tc:Sci;r<:tary. AH iusur.,n.<:c sh•li b<1 ~,a,,i.:,,\ with ¢0tlll)Qll\~f :ir,pi·qvea by Li.:ndc;; Th..,..i118uta11J;~ p,).!i,;,i,:, ;md ""Y
    rc1tt;~i~.1s 9h.\'lH bl:", hc~t1 b:Y 1-~ilde~ ~d ~.l\ail ·iJ:t.t.":hJ.de !o~s pilyablc clauses in fi,vor .ot~ nr1d i.n ·i fom1 acecpb~olc tCJ,
    L,rn,;iet·.
         Ill tbr.. ~v~nt 0:f h·.J~S1 a~r.r~w:c:r ~hNll _i{iv~ Lender i 1n1Y".(:ti)a1a·nr-,tk~Q by rn~il. Li:mlc.r r'hftY rnok:t?- prr:(Jf of kt.is~ 1f
    1u;i -rn~:.dr }')r,,n,~fl_Y by .Bt)t't'O~'~r~ J::-n~~~ _msUnu1<,.:e ,:;,cmpnn)'· ~On£:t'-.n,c..--d .i~·}tf;!reby autht,ri.?:e-d and 4in:<::~cd ,·1.:~ m~k~
    p;tym:e;~! ff:r ~u,~h l~!iii to l.cr.dct Bl$h:J\d ofto Borrowcr.:.irH.! t.!J l..cn,Jcrjc,b>ti>'· in~ura11co p!'OC'-~•.h 8}13:l -~·(1.J,~l.li~d
    H~ !"c~tcr:..H_ton l.)f n.:p!'iir o.f <ht; ,luma~C"d f':vp~r..,-·. if_ ,ttt 1'.ei;uuudo·r, ~)t· .rqp~h- '.J:.s ccon.u111i1.:ally f~asthlc~ _t:.r.d L~nder'$
    ~!:t·ur·itf i~ r.p·t l~:,~·,cmerJ ff tt,,e,-r:e;~to:':1.~km ~)I' r.e:p::d1 -is :;u){: e:.:con~mi:..'~lHY f("~·:i-h!~ <.'r L~ritl~1·\,· :;r.;:nr!~, wo~h! be




                                                                  Exhibit 2
USDC IN/ND case 1:20-cv-00023 document 1-2 filed 01/13/20 page 3 of 4




       25. llid~~, tu fhfa Security Instru1t1e~t. .If (>n.e or more riders are necuted·                            b:1   HurNweo- encl :recordoo.
   tog»i.hi,;r wi.th this s.. r:u,ily h1$tr<1m~.n\, _the M.""'""''A ,:,f a;,.-ch sucl-J d<ler. $hall l;,, il\.<:<>•1;.or;ite.d tnta and ~h,;il1 amen1l
   and· sUp:J?1C"m.cnt t.ttt?.-(~Qvtn1a1)L~ aod ~g~t·mi:nt:, i.1f fhis· Sei;udty :l:t\$t:'.'U.m~nt ~s if t"hc r~der{s.} w~n,: a p::irr Qf ~:hJs
   Sccur.i!l i~~st1~rner1t. L~t~el"k. -~JJp1f(.·,tthJe b9~{e:-'{)_:]
         LJ <',,nclom.iniutn Ria,;,               0     Sh~r-,i!. Aps,re<;il\.tirm.~i,1,:r           Q  Planned Un!i bev~l<•1:an~t1t Ri,kr
         ~°] Other .(Spe<,ify)                                          .

       tr<{ S:l(;lNl"!s/CJ 8:EU'.)W, RQ:rr<J-w~, nc~q:ts and ag~:s; t.().th<l temu ,,ontairu;d ir. thi~ s~wdty (n~r.nmi~nl •od in
   a_ny mien:S) exQ1111ted by Bc,tTow;:,r ~n<i. recorded wi1b. it.
                                                                   ,i.../          'ZI" /
                                                                ,.:....../.12A,?C....-t-...«.,.-,l
                                                                 '1$1.(ltl'H" HARRlS




   STATE 0~ lNPIANA                                                                               ;\l..LF.N COUNTY lSS;
        On this 15TH             day of      NOV.E.l\·I8Ji.:Jl., 2004                  , hefo,e me, th,:, 1,1ndc,·sigr,cd, a Noiar1 l'ublic in atJd
   fo•· $Poi,! County, per.,c,t>af!y app<larcd
   TERtt'l'llA.H""'R~IS



   an,1 ftC.knowlcdgt>d (he exc,,utio1> oJ' !he, foregoin3 h1$uu111en\.
   wrrN!!SS my hand and ofl1ciuJ se~l.                      ·




   'l1Ji~ SU~ttllmcr,l WltA pn;pa.nsdl;;y: :J'A;v ~-            R6,n.,),N-1., &rr                                                        El'liC R. fi:OfiEB
         .,,:;a-~.- R~..--e.e_¢'                   (.1.,.1ef't'~PI ~ , - ~ ~ ; /Ilk:...
                                                   I Q .I~ ..f..' • ./11 Sf,€'.,/ .f> I h->AJ
                                                                                                                                            Aik;n Ol>UB!v
                                                                                                                                      My C,,rnmj~Jon Sl<pilw
                                                                                                                                          w'un~ 1a, aoo9 .
                                                   /N'bi~l'Vll,PP(-1.5; NY ~/r,,.tu..a




                                                                   Exhibit 2
  USDC IN/ND case 1:20-cv-00023 document 1-2 filed 01/13/20 page 4 of 4




                                                                                                                                                                                                                                      l
                             --
   ... .... :..........: . ... .;....::.... :... , ...................~ .... _.. ·-...,·-~,·..-,.,.. •····
      •
                                                                                                             ,'.,.M_··.•"'·. •.. ,· .. .·.::0.   ~·.-·->•-" __ .,._ ··-- . . ••,;c .. _,.,_.,••--·-•·",: ..... •• . • , ,· •·•   ••• .....,, ..,..,.,...,........,......,.._......_


A space 50 feet by 100 feet South of Lot Number Three {3) ii"I Fenkar's Addition, also the South 60 feet of Lot
Numtlilr rwa (2) in Fenl<ar's Addition, au in the City of Fort Wayne, ll"ldiana (s~id 50 foot by 100 root space
bem.9 .the parcel described in Deed Record 295 />age i 79 ih the Office of the Recorder of salo Arton County,
Indiana                                                        ·




                                                               ':,. ,,. ·t'~-;'C' ........ .




                             '•.'    .




                                                                                                                                                                                                                                          .•·'.",··




                                                                                                                       -~:.. •·




                                                                                                             Exhibit 2
USDC IN/ND case 1:20-cv-00023 document 1-3 filed 01/13/20 page 1 of 4




                                                                                                                                                       3.00
                                                                                                                                                       ?6,00
                                                                                                                                                       25.00
  l<.1::Cl>ltU ANO Rl':Tt:R'.'" TQ:
  ClJSTOM :'\-1()Rl'(,A.c:';1,:, INC.
  l '/ 12 NORTH MERU>lAl'i S1'REl:.f, ST~: :UIIJ
  1NOl.o\.NA!'Ol.l!S.JNOIANA46l02




     - - - - - - - - - - - - - - i:S.{1K<e "·"""'                Tim· 1,,,.t F...,. R~ltli l~taJ------
  State of lmilann                                                                    .i'LiAt.~   *"'~·   l!il-77l45:58-95?./1.~.S
                                                                                                          0204090070
                          ADJUS'J'ABLE RATE
           H01"1.E EQUITY CONVERSION SECOND M:ORTGAGE
      ·ni!S Ml)R"TGAQ.E ("S<><>t,rity huttni.m~711·· c;r "S<icc,ml St,cnrily l.nstnrment") Is given ,,n
   NOVEMlJF.k US, .?004    . Th¢ mur~ga.gor is
  ·fRRJi:'nJA llAR.fUS




  who•<} addTC$~ l~ 1710 I.UM.BARD STREE:.T.
  FORT WAVNE·,.rNOlANA. ~ 3                                                                                        (''!,orrnwcr"). TQ!s Security
  tns:rumeat '" ;ivc,1 to the Secre!llry of Huu,,in;; ,md Url;an Deve.inrm>t,rit; whc•se i>ddt'ea, i~ 451 St•v,;,Sllh Street,
  S.W., Wa!ihirl!,\!on, DC 2.v:.tlO ("Le:irlter·" ot "St:<'retltr:,,"). Bormwc.r ho;; :<greed t<> l'ei>ay t() Le,,Jer amlittn~~ which
  Lender. i~. abli"g;.ti;.,d ~ tu.h"tt~t;\:·> -inch1ding r~tit~ ~d'hu~cc3, un<l~r. the tc;m;::i nf & Home B.qnhy Co~1.ve:11tc.,n Lo~n
  Agt·,:,-.;.nu;nt d:o..ted the, s~nte <hiic.: us [his s~c"t).!'fr,Y 1f1>;tr,ltri~-tkt f 1 Lt.~an A}.~rC'i~mcnt~). ·fhc ngretm\ent ·to :-e.l>ay is
  (;Vi,4enl)J:~ 'b).. B.or.~·v-.·~t-1tt N:ot~ dil~e-ct th~ ~ifil1c:, J1,tc as ihI~ Se(!tu·ity ·tn,tr.i1m,~-ill ('1Sec.onlLNot~"). 'llds SeG·uds:y
  !nst,·tm,eol ""cur~• 4'! Lender: (a}the ~pl\y~1t>nt uH.he 9cb1 evidenced by the l>econd Not.e, wj_th interest, at B rl>te
  !~U\1JCCt ·to aclj~f,n~rs't,. ~~\f au r~!l.C·\.\'1l"l$c ex!~-tt~IOn$··M<.t" J~1vUUi,,a~ti_ons pf tht'! N"otet UJ: ·t'(l a tnaxirrtl011" prir.OiPnl
  ~fTI (>t,nt Q f'. .                                                  .                                                         .
  lt;lCtt'l'V 'r\VQ 'r{JOUS,\.NDFIVeH1,;Nntl.tOANDOO/lllO .... -·· --·--·· -·· ·- ' ..... ,...... - --- ····· •• -- .•••••

  (!J.5. $         8:t,:!100.,flO,     ); (b) fai> TJt<yiY<cnt uf all r,1.he, ~11ms, wiih -into,·e~t. HilYlli>ccd under·l'nri>lalri>pl1-S to
  ;>rv1e;:i.t th<:> ~iuiiy of this -SKurhy 1t1ii.rurncnt or othcrwis• due under (h~ t,i,tri'I~ of -lhis .So.ouricy Instrr,i.netit: Mtd
  (c) tht< pet'tb~mM~-~ of Burrc'.v::r's coven,u\1s·an,:J agri:<:ttit,ntsund'3r thi, Security 111:.1.rume'lit· and l.':lo.:.S<i~~,nd Nott,.
  Th<.: full dt::bt, h1c1 ... <1in,i,: 1tmuunb cie.sctibe(! ,,.. {,1), (~'.I, Hl)d (c) ;;bovu, if n,it pakt .iarlier, i?.> duto !U)d pttyabl<:: D+l
  J.lJNF. ?8                    , 1.117'1 • Fvr :hi~ p<.irpose; llqrrowtr ,.foes h,,,eby mortgage, gr.mt nnd cr,u,•ey tr.< Lend#; Ill¢
  folk,wiile ,1.,~cnb,,,t prnpi>rl'y h>c~tecd in         AI.J:EN                                  Co,m:y, lu<liao ..:

  a,xc; 011~1




                                                                                                                  _.... ,· ...... :~--l/ ./
                                                                                                                          _

                                                                                                                     ,/                '




                                                                Exhibit 3
USDC IN/ND case 1:20-cv-00023 document 1-3 filed 01/13/20 page 2 of 4




                                                                                              ($i:~l:

   fOl'<T WAYNE-                                        ,   11\/n!A,'iA                                      4G!l0l                ("l'roper1y Addri:~!,');
                       ;c,1,1                                                 ~!~le;]                          [Zi;, Cc.db)
        TOGETHBR W.l'TI I· /l.ll th,; ,mprov.:mcil!s now or he.r"n~r creet>l'd t>rl the p,opcrty, Nnd ull cu«::incnts.                                  nsh,$,
  ,wp1,oik~n"'cif, an,! ihrn,re~· now or him.•,dtcr a part -,,f the p1ppemy. _All 1~]'.>la,,e1nen1~. sml a<.ldititms sh"ll also be
  ei>vere,I by lhis. s~ciJ.dty 1n..1nnnent, Ail or (tK forcgoini. i~ rcfor,:.:d to ln thi,:- Security lns,r<.1m~r,1 as lb~
   f1I'roperry ·. ''
        !;.ORR.OWE'.R COV!;:N,>\hlTS.th~l. Bmrnwc1 iJi \:,wlully sei~ed. nr'rhe                         e$!j\ll0   henoby conv¢ye<l <Jrid ha~ the riglll'
  m r:w,·igag,;, l.(ranl &nd c.,mv"y the P.rop<>rfy 1m>tl that tho, !>rO[>li."r<y !G on!:,< en;"mb~-ted l>Y ti Fin<l Sc.:•,iit)·
  1~:!itru:1,~ottt i;h·.~n b:, u.~rro_wei- ~04 dated the s~me du~~ ~, this Scc-urit)·· ~n~tt·,~uuein t·¥itJt -~e~udty I~sts~n.t:n.t").
   B;:;.rrowe,r wai:r,1.1,1~ i.ml wHl dd'"nd g~n:,milly ,h<> ti(!:>. to the Prop,.,,1.y»g«lust all <::lalr.n• :md demands, $Ubje-,t                            I<)
  "·'l'r 1:nc1iml>r~>H:!a'-" t)f   re,,t,r.1.
     · TUl S Sl3CURl'TY INSTRUMENT .:umbinc-u. uniform covrmantK foi· ;1;;tinn11t ust and nt>r.-m1ifom1 cov.::nanh
   wiTh lltnhtd\.·ad1tl1on~ ];))' jurisdh:tirm         to
                                                        ii>11-~li!Jlle n 1mi.t'omi security histrurt1e11t co~·erl11~ f¢alpr(ip,:;(y,
      'UNI.FORM' COVliNANTS. Borrower and. Lender c<)vCn;tnt and agree ~~ follow.:
       :L P'ltflllfflt c,.f. l'l'h1..-1p111. attrl lnten,st. Bon-ewer ~hali r.>itY w.hen dur., the piincipal of, .,_nrJ iurer!')sc 011. the.
  debt evh:!.::nc~          ':>)I d1~. Sc.cand Nmitc
        2. i'a·ymen.t .,r Pl'<>tt<)rty (7hlfry~t •..13ormwe,· $hi.ii p;.y a.JI µo,;.x<rty <:h~ri:o<\ i;on~lsting of tai<<':s. g,,:n1t1d 1:em,.
  fh.~<x,;1. it:ntl ha.:tt,n.3 insu~Hce ftrcrll~u,n:;.. and ~vcc:iid a.5;~,s:s.Yt1.e1)t-.;. in a tt.rr,ely mant'l:.r,;t,. .iulll sl).sll_pr()v'ld~ ~vidence cf

  Bu:·rowcr or l:ly <'h~u,ii·ins ,uch piiym.c1,t~· to " line             ~,r'
  pnym~;,t 19 l,~,tdor. unk•• [,.Qn_<k>r p.iys prof)ef,r chl\rgt.:~ by withholdi»~ f,.i:nd.$ from mooth.1y.p.:.yrt1<t1,(<1 uue. to. th.c
                                                                         .>r¢dil ,-,i pruv.ided for ia t-he Lo..~11. i\gr..:a1n.;r1t. L.;nde\· m,y
  .-.,_q~<n: Ciom.>w<:r to pa}' spc,ifi"><l 1".<rvp.:1·1~ chatgo,; <li1N:1ly ,,, :he r-,><ty ow<id paymcm ~vcn thoagh Ler,der J"W"
  ·..1tf1~r pr(,t1~My ;.;h~ir~cs.~~~ pn1vlded      iO !~i:.s P~rr.:&~·~-ph.
        3. nre, J,'lo<>d· ,u1tl Othe,· liazar~ li1$UN00t'. Buncowcr ,i,,,11 ins>,;1'>'! ~I! ilti;:>n><•<;!Tl~lllS "" the :Property,
   ,~heth~r r,t-a.~· fn .l!x.is1cne.~ or ~ubs:'7-que:nU_y ~rt:~kd. ~$~inst ;111y_ h&:t.a.t·~\- ;;.J.$4alti~s 1 ~.raJ contingcn~it~·S:, inchufing
  f~~)'?. 'f'hh~ ins14r~rH:.~ _;1h.sn b~ n,~,ir~~?{l)~d :.n 11)..t Nrr~u1,mt~, to ·th'i! oxre1H :.1-ad .fbr. rhc pcrfr,<:s -n:,1u:rco. by l.r.-rJ·<.\c.r.
  Bc,(rt'l',v•:T ;;h}lri i\t.i;o ~.u~un.: :i.H ir11pro~'~mt'!1~~1.i qn t.h,~ PH>p<.ut;·~ wht:ther no~:v fo. -e:,dsr::rn\.'i:: ,1r rs:i.1bin.a;ui.:ntlY Cf:\!:c1cq)
  ai~i.n.St lil~8 la~-: llt.todi t() th¢ ..:~t~n~ tC<Juin:<.Cby 1. ..:-:r~d~r. Tt~~.itJS~r.n,nc.}1; policios .tnd a~,y-r-tTii::WU.h, !jh3U be- f':-eh:1 by
  1"'~nt1.t'.· iHt(J 1>lu~H int:iµde k,s~ p.nyaOtc- ~iM:u~cs JL~ favor ot a.nd in a tbrs'fl sct-i;.pttlbh! tt.~~ Lend-er.
         Ir, (he e:vem of Ill~~. Borrowe.t Rh,;ll &il'i: Lender ,mm~diate twdce by ll,all. E.,,:,i'lde-r n,&y mu'kc proof of H:as if
  i><il ·r.u,de pn:,mpily l>y Borrower. E~h h1stwBnt)e company ~<>nccrns,d ls horn!>y a"d,,:,ri%c.<,11md uin.:cic<.! ·t<> rn.:tlr.e
  P•Ymcnt fu1· sut:h lo~s          tp   Len~er h)Nh,ai.l.oftc. a.~,<Tow~rtmd .l&ndc-r ;1;intly. !murance pr,,ceecl~ &hiill l:>c applied to
  r¢tslDr~.Hc00. or r~pair of' the ~'h'uTIKgt':i:1 P~:opc:tty~ it' tfi'9f r~tora·~h'>Ci tir ~p:rti1· is ~conomica~ly ft.:s.i;JbJ~ nu.rt t. . <~£:td¢J'$




                                                                      Exhibit 3
USDC IN/ND case 1:20-cv-00023 document 1-3 filed 01/13/20 page 3 of 4

                    ,..




      'is. Rld•i:s .to this Se1111""1CY. In1trt1mu,t. If o:ie ·ut more; <idel'1! a~ ¢l\ec:,1~d l.>v 'S<>rrow"r and &4c<mkd·
  ,ogi.·t,hcr wUh ~hls Se<:orir.y Irut.rument. the cov<"..na!'ir,, ufP.ach     sool:.
                                                                           rider shaH be il\COl't'Omtt>d iuro and ~ha.Jl amertd
  tuHI :ll<ppkruent th~ ~.-,v.t>n.'lut~ 2Wd as••»>mtm\~ of tbi" Se,rnrhy r1un.-ument as if tho rioer(s) "'"'" " purl .of this
   SecurBi·    Tn&lturu.:nt0 (Check appli,,abk box(e£).)
             . Conco,:uinium'R..!der           O Shared A:r,p~i;lation Rider                    O
                                                                                       Pla1med l.}nit DevBior,meM Rider
         •••. 0th!>:< {Spl'CifY)




                                                                                                         __________                                 ,._,.    ____

  ST A.TIC OF lNOIANA                                                                     AU.J!:N     COUNTYSS;
          Ou th,~ 151'11         OH)' c.sf     N0VEl\1BER, 21\04                , boforn mt•, the·l!odtrli.gucd, a Notary 1•ubtic in :md
   f<.>,· •~ht Cou,~1:v. per.son~lly .B.Pp<>1>«>il
   T'ER£Ul.<,,. ffAAlUS


   and 11<ik1towl<:ll4icd tho "-"e<:'lldon of tb.e forol,lOk,a imt:"n-•t,
   WITNESS my f\an/l 11nd effid,1:I JJe$l.
                                                                                                          . -·2.... .. ,....::~-;.._.~....... ·. ,. ·.. ·-· ·-··--


   This in~rruro~n~ wu prepared by·.      ;rJltJN·f!; 'Re::,""',.:.~                                        ....
                                       c ,.,   ,!i ,-:,'"'     P1Pr-t,,,,~ . , ~
                                                                                                                   \:,~·




                                        /") /~         fll'.   ,"11!,,~J(!.1.(}/"1-AJ
                                      • ;.,.,.,l)r,A-..v.111>,tn•.;4;        ,1,.;' ~,f;ii,2.....,C         [e_,~::ll ,.         MiA•·iA'r/11!;..i;i i i ;i i'~a;-~i;i:;l;~;;::a,~,0~11::..:~e•_:~_..,..ui




                                                                Exhibit 3
       USDC IN/ND case 1:20-cv-00023 document 1-3 filed 01/13/20 page 4 of 4




                                                                                                                                                                                                    {
·~···· ·~ · .•... ........: •· ........;.,... '.,... ·:.... ~,:.~'w<,•.;   "'.<':•·.~: .... ,,.,...,.. ..,.,. _ _._._.;:, ...... ; ..... .
                                                                        ... ~-........... ..., .......... ,,. .......-...• .,..,....... .............. .
                                                                                                                                             .•. ,•:,c .. , . •.·. ,;-:,. •   ., • -~
                                                                                                                                                                                        ~   ~
                                                                                                                                                                                                                     ...
A $pace 60 feet by 100 feet South oflot Number 'rf1ree (3) li'I Fenkar's Addit!ol), also the So\.lth 50 feet of Lot
Number Two (2) in Fenkar's Addition. ail in i:he City of Fort Wayne, Indiana (safd 5.0 foot by 100 foot space
belhg !he parceL ctet°loribed in Deed Record 295 page 179 in the Office offae Recorder of said Allen County,
lnd;ana




                                                                       '     .. ..        . .. , .   ···"'' ':'~ ..




                                                                                                                                              ,,.:.




                                                                                                                                                                                                ~       ··"7"" .,.
                                      .,   ,H':'P·'
                                            .••.




                                                                                                                                                 Exhibit 3
JS 44 (Rev. 07/16)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 1:20-cv-00023 document 1-4 filed 01/13/20 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            UNKNOWN HEIRS AND DEVISEES OF TERETHA HARRIS,
UNITED STATES OF AMERICA                                                                                    DECEASED

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Allen
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/13/2020                                                              s/ Sharon Jefferson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
JS 44 Reverse (Rev. 07/16)

                         USDC IN/ND case 1:20-cv-00023 document 1-4 filed 01/13/20 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 1:20-cv-00023 document 1-5 filed 01/13/20 page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

                  United States of America
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 1:20-CV-023
    UNKNOWN HEIRS AND DEVISEES TERETHA                              )
            HARRIS, DECEASED                                        )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UNKNOWN HEIRS AND DEVISEES
                                         TERETHA HARRIS, DECEASED
                                         1710 Lumbard Street
                                         Fort Wayne, IN 46803




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Sharon Jefferson
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:20-cv-00023 document 1-5 filed 01/13/20 page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-CV-023

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
